DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-28-2020 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 15-20, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irion et al. (U.S. Patent 6,364,827).


an internal surface (inner surface around element 3 in Fig. 1) defining an internal cavity (i.e. the inner space around element 3 in Fig. 1; col. 3, lines 50-55);
a window 2 (col. 3, line 67) permitting visual inspection of the internal cavity (as shown in Fig. 1);
a fluid in the internal cavity having a pressure different than an ambient pressure (col. 3, lines 50-63) of an environment surrounding the imaging scope (i.e. different when exposed to outside pressures/temperatures: col. 1, lines 19-36); and
an indicator 4 (i.e. broken membrane: col. 2, lines 38-42; col. 3, lines 50-63) positioned within the internal cavity (as shown in Fig. 1; col. 3,lines 50-51) and transitionable between nonvisible (i.e. when the membrane is not broken, thus the break is nonvisible: col. 3, lines 50-63) and visible (i.e. when the membrane is broken, thus the break is visible: col. 3, lines 50-63) through the window 2 (col. 2, lines 46-52) when the pressure of the fluid changes toward ambient pressure (col. 2, lines 38-42; col. 3, lines 50-63; ambient pressure being the pressure of the environment the endoscope is exposed to: col. 1, lines 27-37; col. 3, lines 1-3).
The apparatus of Irion, as applied above in the rejection of claim 1, would perform the method and meet the limitations of claim 25, and further discloses detecting transition of the indicator between nonvisible and visible (by eye: col. 2, lines 16-55); and based on completion of the detecting step, determining that a leak developed in the imaging scope (i.e. not fluid tight: col. 1, lines 27-37).



Regarding claim 3, Irion discloses (Figs. 1 and 1a) the indicator 4 is movable relative to the window 2 (i.e. the membrane 16 will move when it breaks: col. 3, lines 50-63).

Regarding claim 15, Irion discloses (Figs. 1 and 1a) the indicator 4 is not electrically powered (col. 3, lines 50-63).

Regarding claim 16, Irion discloses (Figs. 1 and 1a) the indicator is an analog pressure meter and provides an analog display via the window 2 (col. 2, lines 52-55; col. 3, lines 50-63).

Regarding claim 17, Irion discloses (Figs. 1 and 1a) the inner surface is in a shaft (i.e. the space around element 3 in Fig. 1) of the imaging scope (as shown in Fig. 1).

Regarding claim 18, Irion discloses (Figs. 1 and 1a) the inner surface is in a handle of the imaging scope (i.e. the housing of the scope around element 3 is able to be grasped by hand, i.e. can be considered a “handle”).

Regarding claim 19, Irion discloses (Figs. 1 and 1a) the window 2 at least partially defines an outer surface of the imaging scope (as shown in Fig. 1).



[AltContent: connector]

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 16, and 19-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Antonioli (U.S. Pub. 2018/0271356).

Regarding claims 1, 23, and 25, Antonioli discloses (Figs. 1-5) an imaging scope 2 (see par. [0028] – the endoscope as a whole is shown in Fig. 1A, and may include module 30), comprising:
an internal surface (i.e. the internal surface of module 30: see Figs. 3 and 4; [0035]) defining an internal cavity (as shown in Figs. 3 and 4; [0035]);
a window (implicit: LED 44 is visible through top 38: [0038]) permitting visual inspection of the internal cavity [0038];
a fluid in the internal cavity having a pressure different than an ambient pressure of an environment surrounding the imaging scope [0038]; and

Regarding claim 23, Antonioli further discloses the imaging scope 2 is configured to illuminate an object and capture light reflected from the object [0028]; and a camera (see pars. [0027]-[0028] having a light sensor with a light-sensitive surface configured to receive the captured light from the imaging scope [0028], and generate a digital image representative of the captured light [0028].
Regarding claim 25, Antonioli further discloses sealing the internal cavity from ambient environment [0038]; detecting transition of the indicator between nonvisible and visible [0038]; and based on completion of the detecting step, determining that a leak developed in the imaging scope [0006].

Regarding claim 2, Antonioli discloses (Figs. 1-5) the indicator 44 is positionally fixed relative to the window (as shown in Fig. 3).

Regarding claim 16, Antonioli discloses (Figs. 1-5) the indicator 44 is an analog pressure meter (light: [0038]) and provides an analog display via the window [0038].

Regarding claim 19, Antonioli discloses (Figs. 1-5) the window (top 38: [0038]) at least partially defines an outer surface of the imaging scope (i.e. the outer surface of the module 30, which is part of the scope: see Fig. 1).

Regarding claim 20, Antonioli discloses (Figs. 1-5) an opaque wall 36 [0035] that at least partially forms the internal cavity (as shown in Figs. 2-4).

Regarding claim 21, Antonioli discloses (Figs. 1-5) the pressure of the fluid in the internal cavity is above the ambient pressure during normal operation (may be above or below: [0033]).

Regarding claim 22, Antonioli discloses (Figs. 1-5) the pressure of the fluid in the internal cavity is below the ambient pressure during normal operation (may be above or below: [0033]).

Regarding claim 24, Antonioli discloses (Figs. 1-5) a sensor circuit configured to measure the pressure of the fluid and generate a leak detection signal when the measured pressure changes toward ambient pressure [0041]; and a camera control unit 30 [0057] configured to control operation of the imaging scope and the camera [0057], the camera control unit configured to receive the leak detection signal from the circuit [0057]-[0058] and prevent further use of the imaging scope until repair of the leak (i.e. until re-establishment of the pressure: [0058]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Irion et al. (U.S. Patent 6,364,827).

Regarding claim 12, Irion is applied as above, and further discloses an indicator housing 3 (around element 4 in Fig. 1) extending between a first end and an opposing second end (as shown in Fig. 1), the first end defining an opening to the internal cavity (i.e. closer to the opening around element 3 in Fig. 1), and the second end defined by a base (i.e. the opposite end in Fig. 1).
Irion does not disclose the base is adjustably positioned relative to the first end.
However, such a modification is obvious (making adjustable).  See MPEP 2144.04(V)(D).


Regarding claims 21 and 22, Irion is applied as above, and further discloses the pressure of the fluid in the internal cavity is different from ambient pressure during normal operation (col. 3, lines 50-63).
Irion does not explicitly disclose the pressure of the fluid in the internal cavity is above/below ambient pressure during normal operation (although for a pressure difference to exist, it must be one or the other).
However, such a modification would be “obvious to try” - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; since there are only two solutions (the pressure needs to be either higher or lower than the ambient).  See MPEP 2143(I)(E).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Irion so that the pressure of the fluid in the internal cavity is above/below ambient pressure during normal operation.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Antonioli (U.S. Pub. 2018/0271356).


Antonioli does not disclose the base is adjustably positioned relative to the first end.
However, such a modification is obvious (making adjustable).  See MPEP 2144.04(V)(D).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Antonioli so that the base is adjustably positioned relative to the first end.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Irion et al. (U.S. Patent 6,364,827) in view of Antonioli (U.S. Pub. 2018/0271356).

Regarding claims 23 and 24, Irion discloses (Figs. 1 and 1a) an imaging scope/system (col. 1, line 5), comprising:
an imaging scope (as shown in Fig. 1) configured to illuminate an object and capture light reflected from the object (i.e. is an endoscope: col. 1, line 5), the imaging scope including:
an internal surface (inner surface around element 3 in Fig. 1) defining an internal cavity (i.e. the inner space around element 3 in Fig. 1; col. 3, lines 50-55);
a window 2 (col. 3, line 67) permitting visual inspection of the internal cavity (as shown in Fig. 1);

an indicator 4 (i.e. broken membrane: col. 2, lines 38-42; col. 3, lines 50-63) positioned within the internal cavity (as shown in Fig. 1; col. 3,lines 50-51) and transitionable between nonvisible (i.e. when the membrane is not broken, thus the break is nonvisible: col. 3, lines 50-63) and visible (i.e. when the membrane is broken, thus the break is visible: col. 3, lines 50-63) through the window 2 (col. 2, lines 46-52) when the pressure of the fluid changes toward ambient pressure (col. 2, lines 38-42; col. 3, lines 50-63; ambient pressure being the pressure of the environment the endoscope is exposed to: col. 1, lines 27-37; col. 3, lines 1-3).
Regarding claims 23 and 24, Irion does not disclose a camera having a light sensor with a light-sensitive surface configured to receive the captured light from the imaging scope, and generate a digital image representative of the captured light; a sensor circuit configured to measure the pressure of the fluid and generate a leak detection signal when the measured pressure changes toward ambient pressure; and a camera control unit configured to control operation of the imaging scope and the camera, the camera control unit configured to receive the leak detection signal from the circuit and prevent further use of the imaging scope until repair of the leak.
Antonioli discloses a camera (see pars. [0027]-[0028] having a light sensor with a light-sensitive surface configured to receive the captured light from the imaging scope [0028], and generate a digital image representative of the captured light [0028]; a sensor circuit configured to measure the pressure of the fluid and generate a leak detection signal when the measured 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Irion’s device to include a camera having a light sensor with a light-sensitive surface configured to receive the captured light from the imaging scope, and generate a digital image representative of the captured light; a sensor circuit configured to measure the pressure of the fluid and generate a leak detection signal when the measured pressure changes toward ambient pressure; and a camera control unit configured to control operation of the imaging scope and the camera, the camera control unit configured to receive the leak detection signal from the circuit and prevent further use of the imaging scope until repair of the leak, as taught by Antonioli.
Such a modification would improve the functionality and usability of the endoscope by providing digital images, and would prevent use during a leak.

Allowable Subject Matter
Claims 4-11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12-28-2020 have been fully considered but they are not persuasive.  Taking each of Applicant’s arguments in turn…
I.  Applicant argues that Irion fails to disclose or suggest use of the window viewing configuration in connection with a pressure sensing and recording device.  However, Irion states “the indicator or indicators of the sensing and recording device in the endoscope may be disposed behind a window so that they are visible from the outside. This window is preferably the lens window of the endoscope so that it is not necessary to leave an additional window open in the outside wall of the endoscope” (col. 2, lines 52-57).  Also, Irion discloses that, “these sensors not only indicate the critical changes of the ambient environment, but they also are visible through the eyepiece window 2. Therefore, these sensors are able to store the effects of the critical conditions until a person responsible for maintenance of the endoscope will notice the change” (col. 4, lines 47-52).  Since the whole point of the indicator 4 in Irion is to alert the operator when the endoscope has been exposed to a damaging environment (including high pressure: col. 1, lines 27-37; col. 3, lines 1-3), it is clear that the broken membrane of the pressure detector would be visible through the window 2.
Applicant argues that “there is nothing in Irion that discloses or suggests use of a window viewing configuration together with a pressure sensor.”  However, Irion discusses (col. 2) the pressure membrane (col. 2, lines 38-42) as an indicator of a pressure differential, then disclose that the indicators may be visible from the window/lens of the endoscope: col. 2, lines 47-53).  It is therefore clear that Irion contemplates having the broken membrane visible from the window/lens.  Irion does disclose that it is possible to electrically transmit the information 
II.  Applicant argues that Irion is silent (not enabling) regarding the structure needed to achieve a membrane that is nonvisible through the window when intact but visible through the window when broken.  However, Irion clearly describes the membrane in col. 3, lines 50-63, and provides drawings of the pressure membrane in Fig. 1A.  Additionally, as established in the response to the previous argument, Irion also discloses that such a breakage in the membrane is visible through the window 2 (col. 2, lines 52-57; col. 4, lines 47-52).  Therefore, a POSITA would recognize that Irion teaches an indicator 4 (i.e. broken membrane: col. 2, lines 38-42; col. 3, lines 50-63) positioned within the internal cavity (as shown in Fig. 1; col. 3,lines 50-51) and transitionable between nonvisible (i.e. when the membrane is not broken, thus the break is nonvisible: col. 3, lines 50-63) and visible (i.e. when the membrane is broken, thus the break is visible: col. 3, lines 50-63) through the window 2 (col. 2, lines 46-52).
III.  Applicant argues that “he pressure difference registered by the device is not indicative of a leak causing the interior of the endoscope to change toward an ambient pressure. Instead, the pressure difference registered via breakage of the membrane might involve a change away from ambient pressure, as would occur, for example, if breakage of the membrane caused the interior of the endoscope to change from a first state at which the 
Regarding the Antonioli reference, Applicant argues that the module 30 is not part of the endoscope.  However, module 30 can be reasonably said to part of the scope 2 since it is an integral part of the housing (as shown in Fig. 1) and is in fluid communication with the internal volume of the tool [0032].  Thus, it is reasonable to say that the claimed “imaging scope” can include the tool 2 and module 30 taken as a whole. 
Furthermore, regarding the Antonioli reference, Applicant argues that it does not include a window permitting visual inspection of the internal cavity.  However, if the LED is to be visible [0038], then at least some part of the top 38 of the module 30 must be transparent/translucent so that the user can see the change in the LED [0038].  Therefore, the top 38 can be said to form a window permitting visual inspection of the internal cavity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852